Citation Nr: 0024103	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
tinea pedis, tinea cruris and tinea manus with onychomycosis 
of the toenails and fingernails, and poison oak of the crotch 
including as secondary to Agent Orange (AO) exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The veteran had active military service from July 1963 to 
July 1966, including a tour of duty in Vietnam from July 1965 
to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO affirmed the previous April 1988 
denial of entitlement to service connection for tinea pedis, 
tinea cruris and manus with onychomycosis of the toenails and 
fingernails, and poison oak of the crotch including as 
secondary to AO exposure.  

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for tinea pedis, tinea 
cruris and tinea manus with onychomycosis of the toenails and 
fingernails, and poison oak of the crotch including as 
secondary to AO exposure.

In this regard, the Board notes that the veteran's previous 
claim of entitlement to service connection chronic acquired 
variously diagnosed skin disorders was on the basis of direct 
service incurrence, whereas his current claim is on the basis 
of service incurrence, but as secondary to AO exposure.  The 
Court has held that a claim for the same disorder(s) based on 
a new theory of entitlement is essentially the same claim.  
Ashford v. Brown, 10 Vet. App. 120 (1997)


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for tinea 
pedis, cruris and manus with onychomycosis of torn 
fingernails and poison oak of the crotch claimed as jungle 
rot when it issued an unappealed rating decision in April 
1988.

2.  Additional evidence submitted since the April 1988 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with evidence previously of 
record is not so significant that it must be considered in 
order to fairly decide the merits of the claims.


CONCLUSION OF LAW

Evidence received since the final April 1988 rating decision 
wherein the RO denied entitlement to service connection for 
tinea pedis, cruris, and manus with onychomycosis of torn 
finger nails, and poison oak of the crotch claimed as jungle 
rot is not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the April 1988 
rating decision wherein the RO denied entitlement to service 
connection for tinea pedis, cruris, and manus with 
onychomycosis of torn fingernails and poison oak of the 
crotch claimed as jungle rot is reported in pertinent part 
below.

Service records show that the veteran served in combat in 
Vietnam.  His DD Form-214 shows that he received the Combat 
Infantryman Badge, Vietnam Service Medal and National Defense 
Service Medal, among others.

Examination at enlistment in July 1963 showed no 
abnormalities of the veteran's skin.  In October 1963, prior 
to his tour in Vietnam, the veteran was diagnosed with poison 
oak of the crotch, and rule out tinea cruris was noted in the 
medical report.  He was treated with topical cortisone.

Examination in July 1966 for the purpose of separation from 
service revealed normal skin, there was no indication of any 
type of skin disorder.  In fact, the veteran indicated that 
his health was good.

Clinical treatment records in March 1967 and September 1968 
reveal a diagnosis of verruca vulgaris of the left ring 
finger.  Pathological report in September 1968 revealed a 
diagnosis of verruca vulgaris of the skin, hand.

In December 1969 the veteran was hospitalized for multiple 
gunshot wounds.  He had a comminuted fracture of the right 
great toe, among other things.  He was diagnosed, inter alia, 
with skin graft infection of the right great toe.

Clinical treatment records in February 1981 revealed the 
veteran was seen with complaints of pruritic skin rash for 
years in his groin area that were also on his feet and arms.  
The diagnosis was fungal infection of the feet and lichen 
simplex chronicus (LSC) of the groin.

In December 1982 the veteran reported a rash on the groin and 
arm ever since he left Vietnam.  He was diagnosed with 
probable tinea cruris.

In March 1987 the veteran filed a claim of entitlement to 
service connection for a skin condition (jungle rot) which he 
alleged had occurred in Vietnam.

VA conducted a medical examination of the veteran in January 
1988.  Upon examination of the skin, the examiner noted the 
darkened color in the veteran's groin area had the appearance 
of tinea cruris, and tinea pedis appeared to be present on 
the palms of his hands and his feet.  The diagnosis, in 
pertinent part, was tinea cruris, tinea pedis with 
onychomycosis infecting the toenails, and tinea manus with 
onychomycosis of the fingernails, especially the right hand.

In April 1988 the veteran was notified that service 
connection was not established for his variously diagnosed 
skin disorders.  The veteran did not appeal this 
determination which became final in April 1989.

The evidence associated with the claims file subsequent to 
the April 1988 rating decision wherein the RO denied 
entitlement to service connection for the veteran's variously 
diagnosed skin disorders is reported in pertinent part below.

In March 1990 the veteran filed a claim for service 
connection for various skin conditions as secondary to AO 
exposure.

In July 1990 VA conducted an AO examination of the veteran by 
an environmental health physician.  It was noted in the 
report that the veteran had had fingernail problems since 
1965, and inguinal pruritic erythematous rash off and on 
since 1965.  It was also noted that he had been treated with 
"topicals" with positive and negative results.

In July 1994 the RO evaluated the veteran's claim for service 
connection based on AO exposure.  The RO confirmed and 
continued the previous denial on the basis that the veteran's 
claimed skin conditions were not associated with herbicide 
exposure and there was no other basis for service connection.

At his personal hearing in June 1995 the veteran testified 
that his skin condition started about three months after he 
landed in Vietnam.  Hearing Transcript (Tr.),
p. 1.  He further testified that the rash started while he 
was in the rice fields.  He stated that it started in the 
middle of his elbow of his left arm.  

The veteran also stated that he sought treatment, was given 
ointments, and was bandaged.  Tr., p 2.  He reported that he 
sought treatment approximately 6 times.  He stated that the 
condition spread to his groin area, hands, feet, toenails and 
fingernails.  Tr., p. 3.  He stated that AO was sprayed over 
his head while he was inside the rice paddies.  He also 
stated that he was in Vietnam from 1965 to 1966.  Tr., p. 4.  

The veteran further testified that he was examined in 1967 
when he joined the Merchant Marines.  He stated that at that 
time his skin condition was troubling him.  Tr., p. 5.  He 
further stated that the examiner did not comment on the skin 
condition.  He reported that he received treatment for his 
skin at a public health hospital.  Tr., p. 6.  

In a decision by the hearing officer in April 1996 
entitlement to service connection for tinea pedis, tinea 
cruris and tinea manus with onychomycosis of the toenails and 
fingernails and poison oak of the crotch as a result of 
exposure to AO was denied on the basis that the claimed 
conditions were not on the list of diseases associated with 
exposure to the herbicides used in the Republic of Vietnam.

A VA general medical examination was conducted in July 1998.  
On examination of the skin, the diagnosis was skin rash.  The 
examiner noted that he could not define the skin lesion at 
that time.  He stated that it appeared as likely as not that 
it was related to fungal infection, although the potassium 
hydroxide (KOH) preparation was negative.  


Criteria

In no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1999).
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally denied claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273 (283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).



An herbicide agent is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (1999) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1999).

If a veteran was exposed to an herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).


These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit, supra.

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

In McCartt v. West, 12 Vet. App. 164 (1999), Court held that 
a veteran is not entitled to presumptive herbicide exposure 
solely on the basis of having served in the Republic of 
Vietnam.  The Court held that both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 3.104(a).

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
that claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only not previously of record, but also not merely 
cumulative of evidence previously of record.
Evidence has been submitted which was not previously of 
record.  The additional evidence consists of hearing 
testimony and two VA medical examination reports, one of 
which was specifically for ascertainment as to whether any 
residuals of AO exposure were present.  This evidence is new 
to the extent that it was not present prior to the previous 
final April 1988 denial.  It is not material because it does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

In this regard the Board notes that the hearing testimony 
essentially reiterates previous contentions of the veteran 
that he has multiple skin disorders related to service, but 
on the present occasion he predicates his argument on the 
basis that such skin disorders are related to service as 
secondary to AO exposure.  The VA examinations obtained in 
connection with the current appeal do not link his variously 
diagnosed skin disorders to service on any basis, including 
on the basis of AO exposure.  The veteran is not shown to 
have any skin disorder recognized by VA as secondary to AO 
exposure.  There is no competent medical evidence linking the 
veteran's variously diagnosed skin disorders to service on 
any basis, much less as secondary to AO exposure.

In light of the foregoing, the Board must conclude that the 
appellant has not submitted "new" and "material" evidence 
to reopen his claim of entitlement to service connection for 
the various skin disorders at issue.  Nor has he referred to 
the existence of evidence that would plausibly be new and 
material.  See Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
White v. Derwinski, 1 Vet. App. 519 (1991).

As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the Elkins test, VA must first determine whether the 
appellant has submitted new and material evidence under 
section 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Elkins, supra.

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for tinea pedis, tinea cruris and tinea manus with 
onychomycosis of the toenails and fingernails and poison oak 
of the crotch including as secondary to AO exposure, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
tinea pedis, tinea cruris and tinea manus with onychomycosis 
of the toenails and fingernails and poison oak of the crotch 
including as secondary to AO exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

